PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
KARP et al.
Application No. 15/775,632
Filed: 11 May 2018
For: SYSTEMS AND METHODS FOR PRODUCING NITRILES

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request for refund received March 26, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $70, stating in part that applicant “[f]iled an e-petition/request for QPIDS after payment of issue fee . . . We were charged for the . . . petition, but the documents were not entered into PAIR.  So, I need to refile the QPIDS request, but don’t want to be billed twice”. 

An ePetition to Withdraw from Issue was filed and auto-granted on March 31, 2021.  A duplicate payment of $70 was received on March 24, 2021.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $70 was refunded to petitioner’s deposit account on May 11, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions